DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first form of attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second form of attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumouchel (U.S. 2010/0077576).
As for Claim 1, Dumouchel discloses a system for securing an internal padding element of a doona comprising: 
a plurality of fastening means (10) each positioned at least proximate one of four corners of an internal padding element (14) and a cover of a doona (12) each fastening means comprising:
a first component (16) and a second component (18) arranged for releasable; coupling, each of the first and second component provided with attachment means (34 and 36/38) for securing respective components to the padding element and to the cover of the doona and each of the first component and second component are respectively attached to the cover and internal padding of the doona by at least one pin (shafts 46/48 forming a pin) passing through one side of each of the padding element and the cover of the doona to engage with respective first and second components on an opposite side (see Figs. 1-2).
2. (currently amended) The system of Claim 1, wherein the cover of the doona comprises an upper layer and a lower layer of material (upper and lower layers of material of 12 which sandwiches 14); the upper layer of material sown to the lower layer of material at three edges of the generally rectangular cover (see Figs. 1-2).


13. (currently amended) The system of Claim 1 wherein the attachment means comprise at least one press stud (24/26); each press stud comprising a socket (36/38) and a push pin (34); the push pin formed to couple with the socket (36/38) as a snap fit.
14. (currently amended) The system of Claim 13, wherein the socket includes an aperture with a narrowing restriction (see Fig. 2); the push pin including a shank (46/48) with a tapered projection (30/32); the tapered projection and the narrowing restriction sized to retain the push pin in the socket when the push pin and the socket are assembled together (see Figs. 2-3).
16. (currently amended) The system of Claim 13, wherein the first and second components are secured to the material of the cover of the doona (see Figs. 2-3) or the material of the padding element respectively by pushing push pins through the material before inserting the push pins into the sockets; the material retained between heads of the push pins and tabs extending 6 from each of the first and second components.
17. (currently amended) A method of securing an internal padding of a doona comprising the steps of: 
providing a first component of attachment means at each corner inside, a cover of a doona; 
providing a second component of attachment means at each corresponding corner of an internal padding positioned within an interior of the doona; and 
securing respective first and second components of the attachment means one to another at each of the corners; 

18. (currently amended) The method of Claim 17, wherein the first form of attachment means comprises a first component of a clip secured at each internal corner of the doona cover (see Figs. 1-3).
19. (currently amended) The method of Claim 17, wherein the second form of attachment means comprises a second component of the clip secured at each corner of the internal padding (see Figs. 1-3).
Allowable Subject Matter
Claims 4-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677